Citation Nr: 0308033	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  93-21 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post-traumatic stress disorder (PTSD), major 
depression, and generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active duty for training service from May to 
September 1974 and active service from November 1990 to July 
1991 with duty in the Southwest Asia Theater of operations 
during Operations Desert Shield and Desert Storm.

This appeal is from Department of Veterans Affairs (VA) 
rating decisions of June 1993 and a quasi-adjudicative action 
of February 2003.

In September 1998, the Board of Veterans' Appeals (Board) 
disallowed a claim for service connection for PTSD and 
remanded the then-separate issue of entitlement to service 
connection for another psychiatric disorders.  In May 1999, 
while the appeal was on remand as to the claim for service 
connection for other psychiatric disorders, the veteran 
applied to reopen the claim for service connection for PTSD.  
The RO considered the evidence and appended the issue of 
service connection for PTSD to the pending claim for service 
connection for other psychiatric disorders, as revealed by 
the statement of the issue in the February 2003 supplemental 
statement of the case (SSOC).  The RO apparently overlooked 
the finality of the Board's September 1998 decision as to 
PTSD, see 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.1100, 20.1104 (2002), as is revealed by the 
absence from the record of a formal rating decision on the 
May 1999 PTSD claim and its combination with the pending 
psychiatric claim in the SSOC.

For reasons explained below, any procedural error in 
combining the PTSD claim with the claim for other psychiatric 
disorders is harmless and the claim for service connection 
for other psychiatric disorders is moot.


FINDINGS OF FACT

1.  The Board of Veterans' Appeals denied a claim for service 
connection for PTSD in September 1998.

2.  Evidence presented since September 1998 bears directly 
and substantially on the claim for service connection for 
PTSD and must be considered to decide the claim fairly.

3.  The veteran served in combat.

4.  The veteran has PTSD precipitated by his combat 
experiences in service.


CONCLUSIONS OF LAW

1.  The September 1998 Board disallowance of PTSD is final.  
38 U.S.C.A. § 7104(a), (b) (West 2002).

2.  Whereas new and material evidence has been presented to 
support the claim for service connection for PTSD, the 
Secretary must reopen the claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2002).

3.  The veteran incurred PTSD in wartime service.  
38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. 
§ 3.303(a), 3.304(b), (f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and to Notify

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).  Whereas the evidence of record is sufficient to 
allow a complete grant of the benefits sought, any question 
whether VA discharged the specific duties or the intent of 
the VCAA is moot.

II.  Service Connection

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2002).

The Board's September 1998 decision denied service connection 
for PTSD.  That decision is final.  38 U.S.C.A. § 7103 (West 
Supp. 2002); 38 C.F.R. §§ 3.160(d), 20.1100 (2002).  The 
claim may not be reopened and allowed unless new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108 (West 
2002).  "The Board does not have jurisdiction to consider 
the claim unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  Thus, the RO's failure to consider the issue 
explicitly does not bind the Board.

No other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
This claim to reopen was already pending on the effective 
date of the most recent amendment of 38 C.F.R. § 3.156(a), 
which expressly applies only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001).  Consequently, this appeal is decided under the older 
version of the regulations.

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2002).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since December 1994 is 
of concern for the purpose of reopening the back claim.  For 
the purpose of determining whether evidence is new and 
material, its credibility is presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Since September 1998, the RO has acquired VA medical reports 
revealing a diagnosis of PTSD that he did not have when the 
Board previously considered his claim.  The RO has also 
acquired military histories that tend to corroborate the 
veteran's specific report about events he asserts 
precipitated PTSD.  This evidence fully meets the 
requirements of new and material evidence.  38 C.F.R. 
§ 3.156(a) (2001).  The Secretary must reopen the claim for 
de novo review.  38 C.F.R. § 5108 (West 2002).



The veteran's service personnel records reveal he was 
assigned to the 884th Engineering (EN) Battalion (BN) 
(Combat) (Heavy) attached to the XVIII Airborne Corps.  
Operational reports of this unit reveal it 

"assisted the 24th Infantry Division by 
penetrating the protective earthen berm 
running along the southern Iraq border 
allowing several columns of 24th Infantry 
Division and 197th Infantry Brigade 
armored troops to move into Southern Iraq 
utilizing a combat train built by the 
battalion during the first 24 hours of 
the ground offensive.  During the ground 
action of Operation Desert Storm, the 
command continued to maintain the vital 
'MSRs" (Military Supply Routes) and 
'FLSs' (Forward Landing Strips) in the 
Corp area working long hours overcoming 
difficulties and insuring the movement of 
supplies and personnel."

Other unit reports show the specific tasks the unit performed 
in the combat zone, including constructing a road 142 miles 
inside Iraq.  The veteran received a commendation for driving 
members of his unit to safety between February 23 and 26, 
1991, i.e., after the beginning of the Desert Strom ground 
offensive.

The veteran has reported that he saw numerous dead Iraqi 
soldiers, fired upon some himself, and saw dogs eating 
cadavers.  He also reported an incident in which he came 
under friendly fire because his unit was performing its 
duties at night, after it was to have stopped its day's work.

The veteran's statements are consistent with his membership 
in a combat heavy engineering battalion at the time and place 
shown by official records and therefore credible.  The Board 
is persuaded that he served under combat conditions and must 
be afforded the benefit of the evidentiary presumptions 
afforded combat veterans who alleged the incurrence of 
disease or injury during or shortly after combat with the 
enemy.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(b) (2002).  In claims for service connection for 
PTSD, psychic trauma sustained in combat is the tantamount to 
the injury referenced in the statute.  In claims for PTSD, 
the veteran's report of events in combat may be satisfactory 
evidence of the occurrence of those events if such events are 
the stressors that precipitated PTSD.  38 C.F.R. § 3.304(f) 
(2002). 

VA physicians diagnosed the veteran with PTSD on 
psychological evaluation for treatment in June 1999, and on 
examination for compensation purposes in August 2000 and 
October 2002.  Each examiner related the diagnosis to the 
events in the war zone that the veteran reported to the 
examiners and in statement in support of the instant claim.  
In light of the presumption afforded combat veterans that the 
stressor incurred in combat actually occurred, 38 C.F.R. 
§ 3.304(f) (2002), the diagnoses are deemed based on credible 
reports of stressors.  The sufficiency of the stressor to 
precipitate PTSD is a medical question, and the medical 
determination that the stressors the veteran reported are 
sufficient to have precipitated PTSD is inherent in the 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).

The reports of psychiatric examinations that did not diagnose 
PTSD pre-date the evidence corroborating the occurrence of 
the veteran's reported stressors.  They are of insufficient 
probative value to create the preponderance of evidence 
against the claim necessary to deny it.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The veteran is entitled to 
service connection for PTSD.  38 U.S.C.A. § 1110, 1154(b) 
(2002); 38 C.F.R. § 3.303(a), 3.304(b), (f) (2002).

Whereas the veteran's claim for service connection for a 
psychiatric disorder has always been based on multiple 
diagnoses in the alternative, the Board will not reach 
whether the other diagnoses of record warrant independent 
service connection.  This is because VA could not pay 
separate compensation for them.  See 38 C.F.R. § 4.14 (2002) 
(rule against pyramiding of compensation awards).  In 
essence, the alternative bases of the veteran's claim are 
moot.




ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

